Citation Nr: 1136214	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Whether the reduction of the 20 percent schedular rating for lumbosacral strain to 10 percent, effective July 1, 2007, was proper.

2.  Whether the reduction of the 10 percent schedular rating for allergic rhinitis to 0 percent, effective July 1, 2007, was proper.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge via telephone communication.  The hearing transcript is associated with the claims folder.

In June 2010, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

The issue of entitlement to service connection for sinusitis appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, which is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO's April 2007 rating decision, which reduced the rating for lumbosacral strain from a 20 percent rating to a 10 percent rating effective July 1, 2007, was not proper as the preponderance of the evidence does not establish actual improvement of the lumbosacral spine disability.

2.  The RO's April 2007 rating decision, which reduced the rating for allergic rhinitis from a 10 percent rating to a noncompensable rating effective July 1, 2007, was not proper as the preponderance of the evidence does not demonstrate actual improvement of the rhinitis disability.


CONCLUSIONS OF LAW

1.  The rating reduction for lumbosacral strain disability from 20 percent to 10 percent effective July 1, 2007 was not proper; the 20 percent rating is restored effective July 1, 2007.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  The rating reduction for allergic rhinitis from 10 percent to noncompensable effective July 1, 2007 was not proper; the 10 percent rating is restored effective July 1, 2007.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.96, 4.97, DC 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims on appeal stem from an April 2007 RO rating decision which (1) reduced a 20 percent schedular rating for lumbosacral strain to 10 percent effective July 1, 2007, and (2) reduced a 10 percent schedular rating for allergic rhinitis to 0 percent effective July 1, 2007.  The Veteran appealed this determination to the Board.  As such, the issues before the Board are limited to whether the reductions of the disability ratings were proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

In general, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The United States Court of Appeals for Veterans Claims (Court) has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

The provisions of 38 C.F.R. § 3.105(e) set forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

A review of the record shows that the RO's rating reductions were performed properly.  In this respect, the RO issued a rating action in January 2007 which proposed the rating reductions for lumbosacral strain and allergic rhinitis.  By letter dated February 2, 2007, the RO provided the Veteran a letter on notifying him of the proposed reduction, the reasons for the proposed reduction, and notice of his right to submit additional evidence within a 60-day time frame to dispute the rating reduction. 

Accordingly, the issues in this case concern whether the reductions were factually warranted.

The Board further observes that, by rating action dated June 2011, the RO awarded a 40 percent rating for lumbosacral strain effective August 16, 2010.  In so doing, the RO acknowledged that the Veteran's case has been remanded by the Board but asserted that "[t]his rating decision represents a full and final determination of this issue on appeal.  As such, this issue is considered resolved in full."  

The issue remanded by the Board concerned a rating reduction with the Veteran arguing his entitlement to a 20 percent disability rating since July 1, 2007.  As the RO's June 2011 rating action did not award a 20 percent rating from July 1, 2007 to August 15, 2010, the Veteran's appeal has not been fully resolved and the claim remains on appeal.  

Notably, VA regulations require the RO to issue a Supplemental Statement of the Case (SSOC) which readjudicates the rating reduction issue based upon the receipt of new evidence.  38 C.F.R. § 19.37(a).  However, the Board finds that appellate review of this claim at this time would not be prejudicial to the Veteran as the claim will be fully resolved in his favor.


Lumbar spine disability

The RO has awarded service connection for lumbosacral strain effective to March 1, 2004.  Consequently, the Board may only consider the thoracolumbar spine claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The criteria of DC 5237 evaluates lumbosacral strain based upon the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a.  Under these criteria, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Important for this decision, VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Historically, the Veteran received in service treatment for low back pain.  On VA Compensation and Pension (C&P) examination in June 2004, the Veteran reported a history of constant backache of 3/10 severity which was aggravated to 6-7/10 severity after repeated bending.  He obtained some relief of symptoms with Celebrex.  He would walk for approximately 20 minutes or 1/2 mile.  Examination demonstrated active lumbar spine motion of forward flexion to 68 degrees with a combined range of motion to 187 degrees.  After exercise, the Veteran's lumbar spine motion was reduced to 39 degrees of forward flexion with a combined range of motion to 135 degrees.  Thus, the Veteran experienced a 29 degree loss of forward flexion and 52 degree loss of combined motion due to functional loss on use.

By rating action dated September 2004, the RO granted service connection for lumbosacral strain and assigned an initial 20 percent evaluation under DC 5237.  This rating was premised on the extent of functional motion loss on use demonstrated on examination, per the principles of 38 C.F.R. §§ 4.40 and 4.45.

Thereafter, the Veteran underwent a VA C&P examination in November 2005 wherein he had active lumbar spine motion of forward flexion to 80 degrees with a combined range of motion to 200 degrees.  There was passive flexion to 90 degrees.  The examiner answered "No" as to whether there was additional loss of motion (LOM) on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance.

However, in the diagnosis section, the examiner indicated that the Veteran's lumbosacral strain had "Significant Effects" on occupational activities as a result of decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and lower extremity pain.  

Additionally, the VA examiner indicated that the effects for daily activities were severe for exercise; moderate for chores, recreation and traveling; and mild for shopping, bathing, dressing, and driving.

The Veteran underwent an additional VA C&P examination in December 2006.  At this time, the Veteran described an intermittent low back pain of 5/10 severity which flared to 8/10 severity approximately every three to six months.  From an activity standpoint, the Veteran experienced back discomfort with standing or walking for more than 30 minutes.  He was no longer able to run.  Notably, the Veteran denied taking any medications for back pain.  From a work perspective, the Veteran no longer worked.  On examination, the Veteran had active lumbar spine motion of forward flexion to 90 degrees with a combined range of motion to 245 degrees.  The examiner found no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance or incoordination.

Based upon the results of the December 2006 VA C&P examination report, the RO has reduced the Veteran's disability rating to 10 percent effective July 1, 2007.

The Board observes that the RO's rating reduction in April 2007 appears to be supportable based upon the results of the December 2006 VA C&P examination report when considered by itself.  However, as indicated above, VA has the burden of establishing that the Veteran's lumbosacral spine disability actually improved which takes into consideration any post-reduction medical evidence that may shed light on this question.  Dofflemyer, 2 Vet. App. at 281-282.

Following the April 2007 rating reduction decision, the Veteran's clinical records are significant for his October 2007 visitation to Tripler Army Medical Center (AMC) for an exacerbation of low back pain, which had started one month previous.  Examination was significant for lumbosacral tenderness, but no range of motion findings were provided.  A prescription of Flexeril was refilled.  

A January 2008 clinical record reflected that the Veteran had been involved in a motor vehicle accident.  At that time, the lumbosacral spine was significant for tenderness to the right paraspinal group with spasms.  However, the Veteran was clinically described as having normal active lumbosacral spine motion without pain.

A June 2008 clinical record noted the Veteran's report of a worsening of low back pain for the last six months due to a car accident.  Examination was significant for lumbosacral spine tenderness, spasm, active flexion to 30 degrees, active extension to 15 degrees, and bilateral lateral flexion to 15 degrees with pain on motion.

At his hearing in May 2010, the Veteran argued that the December 2006 VA C&P examination report did not adequately portray the extent of his lumbosacral spine disability.  He stated that, at the time of examination, his findings were better than to be expected due to his use of a muscle relaxer and Tylenol.  While the Veteran denied medication use for back symptoms on the December 2006 VA examination, the Board observes that the Veteran also used this medication to treat service-connected fibromyalgia.  The Veteran testified that, overall, his back disability had worsened since his discharge from service with episodes of back spasm, stiffness and immobility.

As a result of this testimony, the Veteran was afforded an additional VA C&P examination in August 2010.  At that time, the Veteran demonstrated active lumbar spine motion of forward flexion to 30 degrees with pain at 30 degrees, and a combined range of motion to 155 degrees.  The examiner found no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance or incoordination.

On review of the entirety of the record, the Board finds that the rating reduction taken is not supportable in this case as the preponderance of the evidence does not establish actual improvement of the lumbosacral spine disability.

Significant for this claim, the initial assignment of a 20 percent rating for the Veteran's lumbosacral spine was predicated on the extent of motion loss demonstrated after exercise.  In particular, the June 2004 VA examination report found that the Veteran experienced a 29 degree loss of forward flexion and 52 degree loss of combined motion due to functional loss on use.

The VA C&P examination in November 2005 found forward flexion to 80 degrees with a combined range of motion to 200 degrees while the next VA C&P examination in December 2006 (which supported the rating reduction) demonstrated active lumbar spine motion of forward flexion to 90 degrees with a combined range of motion to 245 degrees.  Both examiners found no additional loss of motion on repetitive testing.  However, the November 2005 VA examiner acknowledged that the Veteran's the lumbosacral spine disability did result in decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and lower extremity pain which impacted his occupational and daily activities.  The December 2006 VA examiner made no such finding.

Interestingly, the Veteran's subjective complaints reflected an increased level of pain from the June 2004 VA C&P examination report to the December 2006 VA C&P examination report.  In May 2010, the Veteran provided credible testimony that his lumbosacral spine disability has progressively worsened over time which appears consistent with the record including the most recent VA C&P examination report in August 2010, which found active lumbar spine motion of forward flexion to 30 degrees (which has supported an increased rating to the 40 percent disability level).

Accordingly, while the results from the December 2006 VA C&P examination did not demonstrate any functional loss of motion on repetitive testing at the time of that examination, the context of the entire evidentiary record reflects a documented prior history of a 29 degree loss of forward flexion after exercise, credible testimony of a progressive worsening of lumbosacral spine disability since service discharge, and recent VA examination findings supporting a 40 percent disability rating.  In all likelihood, the Veteran's functional impairments on use demonstrated on the June 2004 VA examination continued to exist although it may not have been replicated in subsequent examination settings.  

Given such evidence, the Board finds that an actual improvement of disability is not shown by the preponderance of the evidence.  Thus, the Board finds that the 20 percent rating for lumbosacral strain disability should be restored effective July 1, 2007.

Rhinitis

Historically, the Veteran received inservice treatment for rhinitis as well as sinusitis.  On VA C&P examination in June 2004, the Veteran reported a history of sinusitis and nasal congestion treated with over-the-counter (OTC) Sudafed daily.  It was noted that no specific allergy was found on testing.  Examination of the nose was normal except for a 75 percent obstruction of the left nostril.  The VA examiner diagnosed "[n]on allergic rhinitis and sinusitis." (emphasis added).

VA's Schedule for Rating Disabilities considers allergic rhinitis and sinusitis as separate disabilities for rating purposes.  See 38 C.F.R. § 4.97, DC 6510-14 (sinusitis) and DC 6522 (allergic or vasomotor rhinitis).  If co-existing, separate disability ratings may be assigned for both disorders.  38 C.F.R. § 4.96(a).

A noncompensable rating is assigned for sinusitis when it is detected by X-ray only.  38 C.F.R. § 4.97, DC 6514.  A 10 percent rating is assigned when a veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

For allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  38 C.F.R. § 4.97 DC 6522.  With polyps, a 30 percent rating is warranted.

By rating action dated September 2004, the RO granted service connection for allergic rhinitis and assigned a 10 percent rating under DC 6522.

In the September 2004 rating decision, the RO alluded to the absence of sinus pressure on VA examination in June 2004 but did not formally address a claim of service connection for sinusitis.  A review of the entirety of the record discloses that the Veteran's allegations in this claim largely pertain to sinusitis rather than rhinitis disability, the rating of which is not properly before the Board at this time.  

As such, the Board will specifically limit the discussion to the rating reduction for service-connected rhinitis that has been appealed before the Board.  However, the Board acknowledges the Veteran's allegations by referring the issue of entitlement to service connection for sinusitis to the RO for initial adjudication and review.  As there is no overlap of symptomatology when evaluating rhinitis and sinusitis under VA criteria, the Board finds no impediment to adjudicating the rhinitis disability claim as it is not inextricably intertwined with the sinusitis claim.  See generally Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Since the September 2004 RO rating action, the medical evidence of record does not disclose any clinical descriptions of rhinitis resulting in a greater than 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or nasal polyps.  

VA C&P examination in November 2005 noted the Veteran's report of stable rhinitis disability which had a fair response to treatment with Claritin.  The Veteran reported symptoms of congestion and rhinorrhea.  Examination of the nose was unremarkable showing no obstruction.

On VA C&P examination in December 2006, the Veteran reported daily use of Claritin with use of cold medications as needed.  His symptoms consisted of frontal sinus pressure and pain.  He usually experienced sinus infections every other year with the last infection occurring three months previous.  The examiner reported that the Veteran's sinuses were nontender to palpation, but did not specifically describe the presence or absence of congestion or polyps.  A diagnosis of allergic rhinitis was provided.

Based upon the results of the December 2006 VA C&P examination report, the RO has reduced the Veteran's disability rating from 10 percent to noncompensable effective July 1, 2007.

Following the April 2007 rating reduction, the Veteran's clinical records reflect routine prescription refills for rhinitis medications, which include Claritin, Atrovent nasal spray as needed, and a sinus rinse kit for "persistent allergic rhinosi[n]usitis."  VA clinical records in July 2008 and February 2009 clinically described "mildly congested" nares. A March 2010 VA clinical record described "nares congested bilaterally."  On the other hand, an August 2009 Tripler AMC record specifically noted "no nasal passage blockage."  Other clinical records describe the Veteran's rhinitis as being "controlled" by medications.

The Board also notes that the Veteran's clinical records reflect his treatment for sinus infections which, as stated above, may not be considered for purposes of evaluating the service-connected rhinitis disability.

On review of the entirety of the record, the Board also finds that the rating reduction taken on the rhinitis claim is not supportable as the preponderance of the evidence does not establish actual improvement of the rhinitis disability.

The initial assignment of a 10 percent rating for the Veteran's rhinitis was predicated on a finding of a 75 percent obstruction of the left nare.  This did not technically meet the criteria for a 10 percent rating under DC 6522, but the 10 percent rating was appropriate with use of the approximating principles of 38 C.F.R. § 4.7.

The RO reduced the 10 percent evaluation for rhinitis to a noncompensable level based upon the results of a December 2006 VA C&P examination report.  This examination report did not describe the presence or absence of congestion or polyps but clearly implied a negative examination for such symptomatology.  In the April 2007 rating decision, the RO also supported the rating reduction by highlighting the Veteran's report that his "infections" were infrequent in incurrence.  A review of the December 2006 VA C&P examination report reflects that the Veteran was referring to "sinus infection[s]" and not rhinitis symptoms.  As indicated above, the Veteran's sinusitis and rhinitis disabilities are separate and distinct disabilities for VA purposes.  38 C.F.R. § 4.96(a); 38 C.F.R. § 4.97, DC 6510-14 (sinusitis) and DC 6522 (allergic or vasomotor rhinitis). 

Overall, the results from the December 2006 VA C&P examination did not clinically rule out the presence or absence of congestion or polyps, the subsequent clinical records reflect continuing treatment for rhinitis disability which included medications such as Claritin, Atrovent nasal spray and sinus rinse kit, and clinical records describe continuing nasal congestion which is not descriptive as to the percentage of nasal obstruction in each nostril (which is not to be expected in a clinical setting).  Given this evidence, the Board finds that an actual improvement of rhinitis disability is not shown by the preponderance of the evidence.  Thus, the Board finds that the 10 percent rating for rhinitis disability should be restored effective July 1, 2007.

The Duty to Assist and the Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In this case, the Board has restored the Veteran's disability ratings for the lumbosacral spine and rhinitis claims effective to the date of the rating reduction.  This constitutes a full grant of the benefits sought on appeal.  Thus, the Board need not discuss the RO compliance with the due process procedures applicable to these types of claims or VA duty to assist in the development of the claims.

ORDER

The reduction of the 20 percent rating for service-connected lumbosacral spine disability to 10 percent effective July 1, 2007 was improper; restoration of the 10 percent rating is granted.

The reduction of the 10 percent rating for service-connected rhinitis disability to noncompensable effective July 1, 2007 was improper; restoration of the 10 percent rating is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


